Citation Nr: 1027823	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  09-10 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently rated as 40 percent disabling.  

2.  Entitlement to service connection for a bilateral hip 
disability, including as secondary to the service-connected low 
back strain.  

3.  Entitlement to service connection for a bilateral ankle 
disability, including as secondary to the service-connected low 
back strain.  

4.  Entitlement to service connection for a bilateral knee 
disability, including as secondary to the service-connected low 
back strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Willie, Associate Counsel 


INTRODUCTION

The appellant served from February 1979 to June 1996.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a February 2008 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to an increased rating for low back 
strain is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral hip disability due to disease or injury is not 
shown.

2.  A bilateral ankle disability due to disease or injury is not 
shown.

3.  A bilateral knee disability due to disease or injury is not 
shown.


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or aggravated 
by service, nor is it secondary to the Veteran's service-
connected low back disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2009).  

2.  A bilateral ankle disability was not incurred in or 
aggravated by service, nor is it secondary to the Veteran's 
service-connected low back disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2009).  

3.  A bilateral knee disability was not incurred in or aggravated 
by service, nor is it secondary to the Veteran's service-
connected low back disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated in 
October 2007.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
Board acknowledges that the appellant has not been afforded a VA 
examination in relation to his claims for service connection.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or symptoms 
and the veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In this case, there is no credible evidence suggesting that the 
claimed disabilities exist.  For this reason, the evidence does 
not indicate that the claimed disabilities exist much less may be 
related to service or a service connected disability such as to 
require an examination, even under the low threshold of McLendon.  
In any event, the Board notes that sufficient VA medical records 
and private treatment records have been submitted in support of 
the appellant's claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim.

Legal Criteria 

Veterans are entitled to compensation from the VA if they develop 
a disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"- the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(2009).

Service connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  This includes any increase in 
disability (aggravation) that is proximately due to or the result 
of a service connected disease or injury.  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. § 
3.310 was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury."  Paragraph 
(b) of 38 C.F.R. § 3.310 were redesignated as paragraph (c), and 
a new paragraph (b) was added, which states:

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service-connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do 
not apply, as it has not been claimed that the disabilities were 
incurred while engaging in combat.

Analysis

Bilateral Hip and Bilateral Ankles

The appellant has appealed the denial of service connection for 
bilateral hip and bilateral ankle disabilities.  The appellant 
argues that the claimed disabilities are related to his service-
connected low back strain disability.  After review of the 
evidence, the Board finds against the appellant's claims.  

Service treatment records show there was a notation of acute 
onset low back pain with stiffness while doing knee benders in 
June 1993.  In November 1994, a history of lower back 
pain/injuries was noted.  No history of trauma or neurologic 
deficits with right leg pain to the knee was noted.  At 
separation in April 1996, the lower extremities and feet were 
reported normal.  At that time, the appellant reported foot 
trouble.  He reported that his foot hurt when running.  There was 
a notation of right foot at insertion of Achilles tendon, no 
history of rupture. 

In August 1998, the appellant was seen for complaints of low back 
pain with radiation of pain down the back of the right leg.  In 
the June 1999 VA compensation and pension examination, it was 
noted that the appellant had pain in the hips.  However, it was 
noted that the rotation of the hips did not elicit pain which 
meant to the examiner that the appellant did not have 
inflammation within the hip joints.  In the February 2008 VA 
compensation and pension examination, the appellant reported back 
pain that radiates into both legs to the ankles.  

In weighing the evidence of record, the Board concludes that the 
preponderance of the evidence is against service connection for 
bilateral hip and bilateral ankle disabilities on a direct or 
secondary basis.  In this regard, the Board notes that while the 
appellant reported having foot pain at his separation 
examination, the service treatment records show no objective 
findings for abnormal feet pathology.  Regarding the hips, the 
Board notes that pain in the hips were noted in June 1999.  
However, it was noted that the rotation of the hips did not 
elicit pain which meant to the examiner that the appellant did 
not have inflammation within the hip joints.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that section 1110 of the statute 
requires the existence of a present disability for VA 
compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, absent 
any evidence of a current disability of the ankles and hips, the 
claims must be denied.  

The Board has considered that the appellant is competent to 
report pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, in 
this regard, the Board notes that the appellant has not 
identified or produced any acceptable evidence, medical or 
otherwise, that would tend to show current disease or injury to 
account for his current complaints of hip and ankle pain.  
Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
due to disease or injury, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal 
Circuit has noted that in order for a veteran to qualify for 
entitlement to compensation under those statutes, the veteran 
must prove existence of a disability, and one that has resulted 
from a disease or injury that occurred in the line of duty.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  

To the extent that the appellant reports that he has bilateral 
hip and bilateral ankle disabilities, the Board concludes that at 
most there are complaints of pain without underlying pathology.  
The Board notes that as it is found that there is no evidence of 
current disability, there is no need to ascertain whether the 
claimed bilateral hip and ankle disabilities are related to the 
service-connected low back strain on a secondary basis.  Under 
these circumstances, the appellant has not met the requirements 
to establish service connection for bilateral ankle and bilateral 
hip disabilities and the claims must be denied.

Bilateral Knee

The appellant has appealed the denial of service connection for a 
bilateral knee disability claimed as secondary to his service 
connected low back strain.  After review of the evidence, the 
Board finds against the appellant's claim.  

Service treatment records show that in October 1980 the appellant 
injured his right knee when he walked into a foot locker.  Right 
patella healing well was noted.  Right knee laceration was noted 
in October 1980.  There was no pain or swelling of the right 
knee.  Knee pain was noted in August 1982.  At that time, range 
of motion was within normal limits and there was no swelling or 
discoloration.  A knee injury from playing football was noted in 
August 1982.  In April 1985, the appellant reported pain in the 
right knee, and the inability to move or bend the knee.  It was 
noted that the appellant had this problem before.  Right knee 
within normal limits with no swelling or discoloration was noted.  
An April 1985 radiographic report revealed no significant x-ray 
abnormality of the right knee.  The lower extremities were shown 
to be within normal limits in July 1990.  

There was a notation of acute onset low back pain with stiffness 
while doing knee benders in June 1993.  In November 1994, a 
history of lower back pain/injuries was noted.  No history of 
trauma or neurologic deficits but usually with right leg pain to 
the knee was noted.  Positive radiating pain in right leg below 
the knee was noted in November 1994.  Right lower back pain two 
days with radiations to right leg was also noted.  An assessment 
was given of low back spasm with right sciatica.  At separation 
in April 1996, the lower extremities were reported normal.  It 
was noted that the ligaments of the knees were intact and there 
was no tenderness.  The appellant reported trick or locked knee 
at that time.  He reported that he knee locked up at times when 
running.  

Examination in November 1996 revealed negative radiographic study 
of both knees.  
In a November 1996 VA compensation and pension examination, the 
appellant reported that both knees began hurting in 1984 without 
specific trauma.  He reported that the right knee hurt the most 
and that he was advised to have a diagnostic procedure on his 
knee but he declined.  He reported his lower back hurt 
intermittently.  Normal knees were diagnosed in another November 
1996 VA compensation and pension examination.  During this 
examination, the appellant reported that his knees became painful 
in 1995 and the pain was located over the entire knee.  The 
appellant had range of motion that was full with minimal, if any, 
crepitation on motion.  There was no ligamentous laxity, 
swelling, or deformity, and McMurray, Lachman's, and anterior 
drawer sign were all negative.  

In August 1998, the appellant was seen for complaints of low back 
pain with radiation of pain down the back of the right leg.  The 
appellant reported back and knee pain in October 2001.  The 
appellant reported continued back and knee pain in February 2002.  
In August 2005, there was an indication that the appellant was 
taking knee medication.  In April 2006, the appellant reported 
right knee pain and giving way.  In the February 2008 VA 
compensation and pension examination, the appellant reported back 
pain that radiates into both legs to the ankles.  

In weighing the evidence of record, the Board concludes that the 
preponderance of the evidence is against service connection for a 
bilateral knee disability claimed as secondary to the service 
connected low back strain.  While the appellant reported knee 
pain and locking in service, service treatment records show no 
objective findings for abnormal knee pathology.  Examination in 
July 1990 revealed normal lower extremities.  At his separation 
examination in April 1996, the appellant reported that he knee 
locked up at times when running.  However, examination revealed 
normal lower extremities.  Furthermore, normal knees were 
diagnosed in the November 1996 VA compensation and pension 
examination.  Examination at that time revealed negative 
radiographic study of both knees.  

In this case, the appellant does not contend, and the evidence 
does not otherwise show that his claimed bilateral knee 
disability is directly related to service.  However, the 
appellant asserts that he has a current bilateral knee disability 
that is secondary to his service connected low back strain.  The 
Board finds that the evidence does not support this claim.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that section 1110 of the statute 
requires the existence of a present disability for VA 
compensation purposes).  Therefore, absent any evidence of a 
current disability of the knees, the claim must be denied.  Here, 
at most, the evidence shows complaints of knee pain and giving 
way.  The Board has considered that the appellant is competent to 
report pain and giving way.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, in this regard, the Board notes that the appellant has 
not identified or produced any acceptable evidence, medical or 
otherwise, that would tend to show current disease or injury to 
account for his current complaints.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  To the 
extent that the appellant reports that he has a bilateral knee 
disability, the Board concludes that the observations of the 
skilled professionals are far more probative as to the existence 
of pathology and disability.  We again note that the appellant is 
competent to report claimed symptoms; however, in this case, the 
medical evidence is far more probative as to the existence of 
underlying pathology.

Thus, considering the probative value of the medical examinations 
of record which revealed normal knees, and considering all 
evidence of record, the Board finds that the preponderance of the 
evidence of record is against a finding of a bilateral knee 
disability yet alone a bilateral knee disability which is 
secondary to the service connected low back strain disability.  
As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hip disability, 
including as secondary to the service-connected low back strain, 
is denied.  

Entitlement to service connection for a bilateral ankle 
disability, including as secondary to the service-connected low 
back strain, is denied.  

Entitlement to service connection for a bilateral knee 
disability, including as secondary to the service-connected low 
back strain, is denied.  


REMAND

The appellant has appealed the denial of an increased rating for 
low back strain, currently rated as 40 percent disabling.  

The appellant related in his February 2009 VA Form 9 Substantive 
Appeal that he was out of work for nine months from February 2007 
to September 2007.  He related that such were incapacitating 
episodes.  In July 2007, the appellant was seen for complaints of 
back pain.  It was noted that a Magnetic Resonance Image (MRI) 
(workers compensation) showed two herniated discs and that the 
appellant received cortisone shots subsequently.  In the February 
2008 VA compensation and pension examination, it was noted that 
in April 2006 the appellant sustained a work injury.  It was 
noted that he was off of work until September 2007 by his 
physician's orders.  It was noted that he had no incapacitating 
episodes within the last 12 months.  

The Board notes that the records indicate that the appellant 
sustained a work injury and that his physician ordered time off 
from work.  However, it is unclear if the appellant's work 
related injury was connected to his service connected back 
disability.  The records relating to the appellant's time off 
from work are not of record and there is no showing that VA 
attempted to locate the records.  The Board finds that such 
records should be obtained for proper adjudication.  VA has an 
affirmative duty to assist claimants obtain relevant records.  
See 38 U.S.C.A. 5103A (b)(1) (West 2002)(VA is required to make 
reasonable efforts to obtain relevant records which the claimant 
has adequately identified to VA); see also White v. Derwinski, 1 
Vet. App. 519, 521 (1991) (the duty to assist requires the 
Secretary to obtain private records which may be relevant to the 
veteran's claim).  The appellant has placed VA on notice of 
records that could potentially substantiate his claim.  In light 
of the duty to assist, VA should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

Locate and obtain the records relating to the 
appellant's work injury and his physician 
ordered time off from work for the period of 
time covered in this appeal.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


